CHARTERED ACCOUNTANTS & BUSINESS ADVISORS A MEMBER OF MOORES ROWLAND INTERNATIONAL Brisbane Our Ref: SJH1/438398_.DOC Bentleys MRI ABN 36 Contact Person: Robert Forbes Level 25 AMP Place Contact Details: 3222 9708 10 Eagle Street Brisbane 4000 GPO Box 740 Brisbane Qld 4001 T +61 7 3222 9777 20 December 2007 F +61 7 3221 9250 admin@bris.bentleys.com.au www.bentleys.com.au Securities and Exchange Commission 100 F Street, N.E. Washington DC 20549 UNITED STATES OF AMERICA Dear Sirs RE: ALLOY STEEL INTERNATIONAL, INC. (Commission File No. 000-32875) We have read the statements that we understand Alloy Steel International, Inc. will include under Item 4 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Very truly yours /s/ Bentleys MRI Bentleys MRI Brisbane Partnership Chartered Accountants Chartered Accountants A member of Bentleys MR!, an association of independent accounting firms throughout Australia, and a member of Moores Rowland International, an association of independent accounting firms throughout the world. The firms practising as Bentleys MRI and Moores Rowland are independent. The member firms of these associations are affiliated only and not in partnership.
